DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST UNDER 37 CFR 1.48(a) to Correct Inventorship
The request under 37 CFR 1.48(a) to correct the inventorship, to add Graham Rehill as a co-inventor filed on 6/29/2022  has been reviewed and accepted on 7/1/2022. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 12, the word “releaseably” is used.  The Examiner suggests replacing “releaseably” with “releasably”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  In claim 3 line 2, the Examiner suggest replacing the word “covering” with “cover”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 lacks a period at the end of the sentence.  Please add a period.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claims 15-17 and their dependency have been renumbered to 12-14.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 13 recites “hollow shell-like cover”.  This is vague and indefinite.  It is unclear what are the metes and bounds for the recitation “shell-like”. It seems anything could pass for “shell-like”.  Please define.
For the purpose of examination, the recitation of “hollow shell-like cover” will be interpreted as “hollow shell cover”.
Clarification is required.
The remaining claims are rejected for depending from a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to teach or suggest an external rearview device for a motor vehicle, comprising: the first module and the second module being mechanically releaseably coupled, the housing comprises a hollow shell-like cover with at least one wall and a bezel carrying at least one of a reflective element and a display element, the first module is formed with a main body and an extension, and at least one of the main body provides a shoulder from which an arm forming the extension extends, and the arm provides a head at its free end, with the second module being arranged between the shoulder and the head, or the extension provides a recess or cavity into which the second module is at least partly inserted, and the first module is clamped between the at least one wall and the bezel of the housing, with the first module protruding over an imaginary contour line that links the outer surfaces of the wall and the bezel, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furtwangler (US Pub. 2006/0133101A1) discloses Exterior Rearview Mirror for Vehicles.  McCloy et al. (US Pub. 20040085776A1) discloses Exterior Rear View Mirror Having a Chin Strap and Repeater.  Hermann et al. (USPN 10723293B2) discloses Electronic Device and Rear-View Device.  Hwang (EP2151350A1) discloses Exterior Rear View Mirror With Indicator Light.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. Z./Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875